FILED
                             NOT FOR PUBLICATION                            JUL 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICARDO CASAS-MILIAN, a.k.a.                     No. 10-72696
Ricardo Milian Casas, a.k.a. Ricardo
Millian,                                         Agency No. A024-947-979

               Petitioner,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Ricardo Casas-Milian, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law, Ramirez-Villalpando v. Holder, 645 F.3d

1035, 1038 (9th Cir. 2011), and we deny the petition for review.

      The BIA correctly concluded that Casas-Milian is removable under 8 U.S.C.

§ 1227(a)(2)(A)(iii) and (B)(i) as a result of his conviction under California Health

and Safety Code § 11378. Contrary to Casas-Milian’s contention, the charging

document and abstract of judgment submitted by the government are sufficient to

establish that his offense involved methamphetamine, a substance controlled under

federal law. See id. at 1041 (using an abstract of judgment in combination with a

charging document to establish that a conviction was for a removable offense); see

also Pagayon v. Holder, 675 F.3d 1182, 1189 (9th Cir. 2011) (stating that

methamphetamine is a federally-controlled substance).

      PETITION FOR REVIEW DENIED.




                                          2                                    10-72696